Citation Nr: 0905152	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  07-08 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for renal cell 
carcinoma with anatrophic kidney, status post kidney 
transplant, claimed as due to chemical exposure.  

2.  Entitlement to service connection for scars, claimed as 
secondary to renal cell carcinoma with anatrophic kidney, 
status post kidney transplant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Amy M.  Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to January 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2004 and July 2005 rating 
actions of the Department of Veterans Affairs Regional Office 
(RO) in Muskogee, Oklahoma.  During the course of this 
appeal, and specifically by a March 2007 rating decision, the 
RO granted service connection for bilateral hearing loss and 
tinnitus.

The veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in June 2008.  
A transcript of the hearing is associated with the claims 
folder.


FINDINGS OF FACT

1.  No nexus between the veteran's active duty and his 
currently-shown renal cell carcinoma with anatrophic kidney, 
status post kidney transplant has been demonstrated.

2.  No nexus between the veteran's active duty and his 
currently-shown scars has been demonstrated.






CONCLUSIONS OF LAW

1.  Service connection for renal cell carcinoma with 
anatrophic kidney, status post kidney transplant is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).

2.  Service connection for scars, including as secondary to 
renal cell carcinoma with anatrophic kidney, status post 
kidney transplant, is not warranted.  38 U.S.C.A. §§ 1110, 
1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And To Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice 
should be provided prior to an initial unfavorable decision 
on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The foregoing notice requirements were satisfied by September 
2004 and May 2005 letters.  In addition, following those 
letters, the March 2007 statement of the case and January 
2008 supplemental statement of the case was issued, each of 
which provided the Veteran an additional 60 days to submit 
more evidence.  The Veteran was informed of the law and 
regulations governing the assignment of disability ratings 
and effective dates in a June 2008 letter.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, 
the Board finds that the purpose behind the notice 
requirement has been satisfied because the Veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.

Additionally, the Board finds that the duty to assist 
provisions of the VCAA have been met in this case.  All 
relevant treatment records adequately identified by the 
Veteran have been obtained and associated with the claims 
folder.  Neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.

The Board acknowledges that the Veteran has not been accorded 
a VA examination pertinent to the claims on appeal.  However, 
as will be discussed in the following decision, service 
treatment records are negative for complaints of, treatment 
for, or findings of renal/kidney problems.  While available 
post-service medical records include a diagnosis of renal 
cell carcinoma, these records do not establish a nexus 
between the Veteran's active military duty and this 
condition.  Additionally, the record does not reflect, and 
the Veteran does not contend, that his scars were incurred 
during service.  Thus, a remand to accord the Veteran an 
opportunity to undergo a VA examination that specifically 
addresses the etiology of his currently-shown kidney 
condition and scars is not necessary.  VA's duty to assist is 
not invoked where "no reasonable possibility exists that 
such assistance would aid in substantiating the claim."  
Charles v. Principi, 16 Vet. App. 370 (2002) & 38 U.S.C.A. 
§ 5103A(a)(2).  See also & McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

Accordingly, the Board concludes that VA has satisfied its 
duties to notify and assist, and additional development 
efforts would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).


II.  Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

III.  Analysis

A.  Renal Cell Carcinoma With Anatrophic Kidney, Status Post 
Kidney Transplant

The Veteran contends that his currently-shown kidney 
condition is the result of exposure to chemicals, namely 
herbicides, during service.  Specifically, he claims that his 
duties as an "Ammo Tech Foreman" while serving in Hawaii 
required him to handle munitions which were used in Vietnam 
and contaminated with herbicides, and to use herbicide spray 
to defoliate worksites.  (See June 2008 hearing transcript).  

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. § 1110 (West 
2002).  Service connection may be established by 
demonstrating that the disability was first manifested during 
service and has continued since service to the present time 
or by showing that a disability which pre-existed service was 
aggravated during service.  Service connection may be granted 
for any disease diagnosed after discharge from service, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (2008).
Additionally, certain chronic diseases, including malignant 
tumors, may be presumed to have been incurred during service 
if they become disabling to a compensable degree within one 
year of separation from active duty.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The service records show that the Veteran was stationed in 
Hawaii from March 1968 to January 1970 as an  "Ammo Tech."  
These records do not indicate exposure to toxic chemicals, 
including herbicides, nor do they reflect complaints or 
findings of  renal/kidney problems.

Post-service medical records reflect a diagnosis of end-stage 
renal disease in late 1991, and a diagnosis of renal cell 
carcinoma, followed by a right radical nephrectomy, in 
February 1992.  Subsequent records reflect dialysis treatment 
and kidney transplant in 1992 and 2006.

A February 2004 private physician's statement indicates there 
are "multiple risk factors" known to predispose an 
individual to renal cell carcinoma.  In the Veteran's case, 
the physician noted that "[h]e smoked, though distantly, 
which is one factor.  Occupational exposure to toxic 
compounds is another well-described risk factor." In this 
regard, the physician noted that "[a]n exposure decades 
earlier, even during his military service in the late 1960's 
to early 1970's, is time compatible."  

A May 2004 private physician's statement indicates that the 
Veteran's renal cell carcinoma "probably" took a number of 
years to develop, and that "he had significant kidney 
disease at the time of his nephrectomy in 1992, that was 
years in the making."  In a March 2005 statement, the 
physician was more specific, indicating that the kidney 
damage began "20-25 years prior to 1991."  Further, the 
physician opined "more likely than not that this exposure to 
something toxic, either biological or chemical, happened 
during [the Veteran's] service to his country."  

The question to be resolved is whether the Veteran's 
currently-shown kidney condition can be related to his period 
of service from 1968 to 1970.  Here, there is no 
contemporaneous evidence of record reflecting renal/kidney 
symptoms during service.  There is also no evidence 
whatsoever reflecting a kidney tumor within one year of 
service (to trigger the application of the legal presumption 
of service connection for chronic disease).  See 38 C.F.R. §§ 
3.307, 3.309.  Furthermore, the record does not reflect, and 
the Veteran does not assert, that he served in Vietnam; 
therefore, he his not presumed to have been exposed to Agent 
Orange.  In any event, the Board notes that the applicable 
law does not include renal cell carcinoma as a condition for 
which presumptive service connection may be granted on this 
basis.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 
3.307(a)(6), 3.309(e) (2008).  The earliest evidence of 
record describing a kidney condition is in 1991.  This 
lengthy period without post-service treatment (e.g., 22 years 
after separation from service) weighs heavily against the 
claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Board has considered the private physicians' statements 
submitted throughout the course of this appeal, but finds 
they are of little probative value with respect to the 
etiology of the Veteran's kidney condition.  While the 
February 2004 statement lists exposure to toxic compounds as 
a risk factor, and notes exposure during service to be "time 
compatible," it does not specifically attribute the 
Veteran's renal cell carcinoma to his military service.  In 
fact, it identifies the Veteran's history of smoking as 
another risk factor.  Indeed, a 1991 private treatment report 
reveals that the Veteran quit smoking cigarettes one year 
earlier, but had previously smoked a pack and a half a day 
for 25 years.  

Further, the March 2005 private physician's statement that it 
is more likely than not that the Veteran was exposed to 
something toxic during military service, is not entirely 
consistent with the range of dates of the exposure to which 
he alludes, "20-25 years prior to 1991."  Obviously, 
exposure 20 or 21 years before 1991, would be after service.  
Moreover, while the physician opined that the Veteran's 
kidney damage began "20-25 years prior to 1991," there is 
no indication of how that chronological determination was 
made.  And, importantly, there is no discussion of the 
Veteran's history of cigarette smoking, which dates back to 
the same time, and any role it may have had in the 
development of his kidney condition. 

For these reasons, the Board finds that the preponderance of 
the evidence is against the Veteran's claim of service 
connection for renal cell carcinoma with anatrophic kidney, 
status post kidney transplant.  The appeal is denied.

B.  Scars, Claimed As Secondary To Renal Cell Carcinoma With 
Anatrophic Kidney, Status Post Kidney Transplant.

The Veteran is seeking service connection for scars resulting 
from his kidney operations.

The report of a February 1992 VA general examination reflects 
a recent surgical scar in the right upper abdomen (apparently 
secondary to his 1992 nephrectomy which was performed just a 
few days prior).  

Service connection may be granted for disability shown to be 
proximately due to, or the result of, a service-connected 
disorder.  See 38 C.F.R. § 3.310(a).  This regulation has 
been interpreted by the Court to allow service connection for 
a disorder which is caused by a service-connected disorder, 
or for the degree of additional disability resulting from 
aggravation of a non service-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).  In this case, because service connection has not 
been granted for renal cell carcinoma with anatrophic kidney, 
status post kidney transplant, service connection for scars 
as secondary to that currently-shown condition must also be 
denied.  The Board additionally notes, for the sake of 
completeness, that service connection is not warranted on a 
direct basis as the evidence does not indicate, nor does the 
Veteran contend, that the claimed scars were incurred in 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.







ORDER

Service connection for renal cell carcinoma with anatrophic 
kidney, status post kidney transplant is denied. 

Service connection for scars, including as secondary to renal 
cell carcinoma with anatrophic kidney, status post kidney 
transplant, is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


